Case: 15-12817   Date Filed: 11/30/2016   Page: 1 of 20


                                                                     [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12817
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:14-cr-00123-CEH-MAP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

JAMES LEE COBB, III,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 30, 2016)

Before HULL, MARCUS, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 15-12817       Date Filed: 11/30/2016       Page: 2 of 20


       Defendant James Lee Cobb, III, appeals his 324-month sentence, imposed

after pleading guilty to conspiracy to commit wire and mail fraud, aggravated

identity theft, and possession of a firearm by a convicted felon. On appeal,

Defendant challenges his sentence on numerous grounds. He argues that: (1) the

district court clearly erred in estimating the loss amount and the number of victims

for sentencing enhancement purposes, and in calculating the amount of restitution;

(2) the district court erred by applying the vulnerable-victim enhancement, and

(3) the district court plainly erred by imposing an enhancement for production of

an unauthorized access device and by designating Defendant an armed career

criminal. After careful review, we affirm.

I.     BACKGROUND

       A.     Factual Background1

       Beginning in approximately 2011, and continuing until 2013, Defendant and

his wife Eneshia Carlyle, stole identities from patients at the Department of

Veterans’ Affairs (“VA”), ambulance services, hospitals, and clinics, to

electronically file fraudulent tax returns. Defendant and his wife used prepaid

debit cards to access the refunds produced by these fraudulent tax returns.

1
   This background is taken from the facts Defendant admitted during the guilty plea colloquy
and those facts presented through witness testimony at the sentencing hearing. See United States
v. Shelton, 400 F.3d 1325, 1330 (11th Cir. 2005) (explaining that district court may support a
sentencing enhancement with facts defendant admitted at the guilty plea colloquy); United States
v. Bradley, 644 F.3d 1213, 1290 (11th Cir. 2011) (stating that the district court may rely on
evidence produced at trial, undisputed facts in the presentence investigation report, and
testimony presented at the sentencing hearing to support its loss determination).
                                               2
             Case: 15-12817     Date Filed: 11/30/2016   Page: 3 of 20


      The investigation into Defendant began in August 2012, following a routine

traffic stop by the Tampa Police Department. Defendant consented to a search of

his vehicle, and officers found receipts and debit cards imprinted with names other

than Defendant’s.

      Following a trash pull at Defendant’s residence—which revealed several

debit cards with various names on them, a sheet containing personal identifying

information, and a receipt for a cash-back transaction—officers executed a search

warrant at the residence. Officers found over 300 debit cards, as well as medical

records from the VA, ambulance services, and hospitals. These records contained

approximately 7,000 pieces of personal identifying information. The search also

revealed two firearms. In addition, officers found three keys to storage units inside

of Defendant’s wife’s purse. A subsequent search of those storage units revealed

trash bags filled with medical records containing personal identifying information,

prepaid debit cards, and a Mercedes.

      B.     Procedural History

      A federal grand jury subsequently issued a superseding indictment against

Defendant, charging him with: (1) conspiracy to commit mail and wire fraud, in

violation of 18 U.S.C. § 1349 (“Count 1”); (2) wire fraud, in violation of 18 U.S.C.

§ 1343 (“Counts 2 through 5”); (3) aggravated identity theft, in violation of 18

U.S.C. § 1028A (“Counts 6 through 9”); and (4) being a felon in possession of a


                                          3
              Case: 15-12817     Date Filed: 11/30/2016   Page: 4 of 20


firearm, in violation of 18 U.S.C. § 922(g) (“Count 10”). Defendant initially

pleaded not guilty, but before trial was set to begin, he pled guilty to Counts 1

through 10.

      Using the 2014 Sentencing Guidelines, the probation officer prepared a

Presentence Investigation Report (“PSR”). Pursuant to U.S.S.G. § 3D1.2(d), the

PSR grouped Counts 1 through 5 (mail and wire fraud offenses) and assigned

Defendant a base offense level of 7. Defendant received the following

enhancements: (1) an 18-level enhancement under U.S.S.G. § 2B1.1(b)(1)(J),

because the intended loss was more than $2,500,000; (2) a 6-level enhancement

under § 2B1.1(b)(2)(C), because the offense involved 250 or more victims; (3) a 2-

level enhancement under § 2B1.1(b)(10), because the offense involved

sophisticated means; (4) a 2-level enhancement under § 2B1.1(b)(11)(B), because

Defendant produced an unauthorized access device; (5) a 2-level enhancement

under § 3A1.1(b)(1), because Defendant knew or should have known that a victim

of the offense was a vulnerable victim; (6) a 4-level enhancement under U.S.S.G.

§ 3B1.1(a), because Defendant was an organizer or leader of the conspiracy; and

(7) a 2-level enhancement under § 3C1.1, for obstruction of justice. Defendant’s

resulting adjusted offense level was 43.

      As to Count 10 (possession of a firearm by a convicted felon offense), the

PSR assigned Defendant a base offense level of 26, pursuant to U.S.S.G. § 2K2.1.


                                           4
              Case: 15-12817    Date Filed: 11/30/2016    Page: 5 of 20


The PSR also noted that Defendant faced a mandatory minimum of 24 months’

imprisonment for Counts 6 through 9 (aggravated identity theft offenses). Because

Defendant’s offense level of 43 was greater than 26, the PSR determined that

Defendant’s combined total offense level was 43.

      The PSR also determined that Defendant qualified as an armed career

criminal for purposes of U.S.S.G. § 4B1.4, based on his three prior Florida

convictions for serious drug offenses: (1) a 2008 conviction for trafficking in

cocaine; (2) a 2008 conviction for possession of cocaine with intent to sell/deliver;

and (3) a 2008 conviction for attempted possession with intent to distribute and to

possess with intent to distribute less than 50 kilograms of marijuana within 1,000

feet of a school. Nevertheless, Defendant’s offense level remained at 43, as it was

greater than his offense level pursuant to the armed-career-criminal enhancement.

      With a two-level reduction for acceptance of responsibility, Defendant’s

total offense was 41. Based on a total offense level of 41 and a criminal history

category of VI, Defendant’s guideline range was 360 months to life imprisonment.

In addition, Defendant faced a mandatory minimum of 24 months’ imprisonment

for Counts 6 through 9, to be imposed consecutively to any other sentence. The

PSR also noted that Defendant owed restitution in the amount of $1,820,759.

      Of relevance to this appeal, Defendant objected to the PSR’s calculation of

restitution, as well as the enhancements corresponding to the loss amount and the


                                          5
              Case: 15-12817       Date Filed: 11/30/2016   Page: 6 of 20


number of victims. He further objected to the imposition of the vulnerable-victim

enhancement, the production-of-an-unauthorized-access-device enhancement, and

the armed-career-criminal enhancement.

      At the sentencing hearing, Defendant withdrew his objections to the

enhancements for production of an unauthorized access device, as well as to his

designation as an armed career criminal. In light of Defendant’s numerous factual

objections to the PSR, the Government called several witnesses to testify about the

traffic stop and the trash pull.

      Tampa Police Department Detective Sharla Canfield testified that she

examined the evidence recovered from the trash pull and the search of Defendant’s

residence. She stated that approximately 7,000 means of identification were found

in Defendant’s residence, some of which were taken from patient medical records.

The records included handwritten notations, such as “not good” or “zero.” Based

on her experience investigating tax fraud, Detective Canfield interpreted these

notations to mean that an attempt to do a fraudulent tax return was unsuccessful.

She stated that Defendant used the means of identification in these records to file

fraudulent tax returns for individuals between the ages of 28 days and 108 years

old. Defendant knew the ages, and in some cases serious medical conditions, of

the individuals whose identities he was stealing.




                                            6
              Case: 15-12817    Date Filed: 11/30/2016   Page: 7 of 20


      The Government also called Glenn Hayag, an Internal Revenue Service

(“IRS”) Special Agent, to testify about a spreadsheet he prepared for purposes of

calculating the loss amount, the number of victims, and the amount of restitution

owed. Special Agent Hayag explained that officers recovered more than 7,000

pieces of personal identifying information from the search warrant executed at

Defendant’s residence. The investigation revealed that a total of 5,811 tax returns

were fraudulently filed based on that personal identifying information during the

years 2010, 2011, and 2012. The IRS paid out $12,407,679 in refunds based on

those 5,811 tax returns.

      While reviewing the evidence collected during the investigation of

Defendant and his wife, Special Agent Hayag noticed a pattern of similar

addresses, e-mail addresses, Internet Protocol (“IP”) addresses, and characteristics

on the tax returns, related to interest income, dividend income, withholdings, and

wages. He examined the 5,811 filings, looking for the factors he found common to

Defendant’s scheme, and narrowed the filings to 805 victims. In doing so, he

excluded any refunds that went to a regular bank or were prepared by paid tax

preparers, given that Defendant’s scheme involved refunds deposited to debit

cards. Based on the claimed and paid amounts for only those 805 tax returns,

Special Agent Hayag calculated an intended loss amount of $5,613,514 and an

actual loss amount of $1,822,759. He admitted that only about 60 or 70


                                          7
              Case: 15-12817       Date Filed: 11/30/2016   Page: 8 of 20


electronically-filed tax returns were linked to the wireless hot spot device

recovered from Defendant’s residence on the day of the search. However, the hot

spot device was dynamic, meaning that the device assigns a new IP address each

time it signs off the internet. Stated another way, all 5,811 of the tax returns could

have come from the same device.

      Following Special Agent Hayag’s testimony, the district court overruled

Defendant’s objections to the calculation of the loss amount and the number of

victims, concluding that ample evidence, including Special Agent Hayag’s

testimony, showed that there were more than 250 victims who had their personal

identifying information stolen and that $5,613,549 was a reasonable estimate of the

intended loss. The district court also overruled Defendant’s objection to the PSR’s

calculation of restitution, concluding that Defendant owed restitution in the amount

of $1,820,759, as this was the amount actually paid out by the IRS on the 805 tax

returns attributed to Defendant.

      As to the vulnerable-victim enhancement, the district court stated that:

      The provision does provide if the defendant knew or should have
      known the victim of the offense was vulnerable as a result of the
      medical records. It’s clear from a review of the medical records that a
      number of them were vulnerable individuals just by virtue of the
      information and the source of the medical records.

      Based on the district court’s determination regarding two enhancements not

relevant to this appeal, the district court concluded that Defendant’s total offense


                                            8
              Case: 15-12817    Date Filed: 11/30/2016    Page: 9 of 20


level was 35, resulting in a guideline range of 292 to 365 months’ imprisonment.

After considering the 18 U.S.C. § 3553(a) factors, the district court sentenced

Defendant to a total of 324 months’ imprisonment. The district court also ordered

Defendant to pay restitution in the amount of $1,820,759. This appeal followed.

II.   DISCUSSION

      A.     Loss determination, calculation of the number of victims, and the
             amount of restitution

      Defendant argues that the district court clearly erred by adopting Special

Agent Hayag’s actual- and intended-loss determination and the calculation of the

number of victims. In particular, Defendant argues that Special Agent Hayag’s

calculations were speculative and did not reflect a reasonable estimate of the loss

or the number of victims.

      We review the district court’s loss determination, calculation of the number

of victims, and the factual finding regarding the amount of restitution for clear

error. United States v. Rodriguez, 732 F.3d 1299, 1305 (11th Cir. 2013) (number-

of-victims calculation); United States v. Foley, 508 F.3d 627, 632 (11th Cir. 2007)

(restitution); United States v. Hernandez, 160 F.3d 661, 667–68 (11th Cir. 1998)

(loss determination). “Although review for clear error is deferential, a finding of

fact must be supported by substantial evidence.” United States v. Robertson, 493

F.3d 1322, 1330 (11th Cir. 2007).



                                          9
             Case: 15-12817     Date Filed: 11/30/2016   Page: 10 of 20


             1.    Loss Amount

      Defendant first challenges the district court’s imposition of an 18-level

enhancement based on its determination that the loss exceeded $2,500,000.

      Section 2B1.1(b)(1)(J) of the Sentencing Guidelines provides that a

defendant is subject to an 18-level enhancement if the loss attributable to the

defendant is more than $2,500,000. U.S.S.G. § 2B1.1(b)(1)(J) (2014). The

commentary states that “loss is the greater of actual or intended loss.” Id. § 2B1.1,

comment. (n.3(A)). More specifically, “actual loss” is the “reasonably foreseeable

pecuniary harm that resulted from the offense” and “intended loss” is the

“pecuniary harm that was intended to result from the offense.” Id. § 2B1.1,

comment. (n.3(A)(i)-(ii)).

      The district court is only required to make a reasonable estimate of the loss,

and we defer appropriately to its determination. See id. § 2B1.1, comment.

(n.3(C)). To make the loss determination, the district court is permitted to use

evidence from trial, undisputed PSR facts, and evidence from the sentencing

hearing. United States v. Bradley, 644 F.3d 1213, 1290 (11th Cir. 2011).

Although reasonable estimates are permissible, speculation is not. Id. The

Government must establish the facts by a preponderance of the evidence and

support the loss calculation with reliable and specific evidence. Id.




                                         10
             Case: 15-12817     Date Filed: 11/30/2016    Page: 11 of 20


      Here, the district court did not clearly err in finding that the Government

proved by a preponderance of the evidence that the intended loss was more than

$2,500,000. The Government provided reliable and specific evidence of the loss

calculation and the district court made a reasonable estimate after reviewing the

spreadsheet prepared by Special Agent Hayag and hearing his testimony at the

sentencing hearing. See United States v. Medina, 485 F.3d 1291, 1304 (11th Cir.

2007) (“A reasonable estimate of the loss amount is appropriate because often the

amount of loss caused by fraud is difficult to determine accurately.” (quotations

omitted)).

      Special Agent Hayag explained that the IRS determined that the 7,000

pieces of personal identifying information found during the execution of the search

warrant were used to file 5,811 fraudulent tax returns during the three-year period

between 2010 and 2012. While reviewing the evidence obtained during the

investigation of Defendant’s tax-fraud scheme, Special Agent Hayag noticed a

pattern of common addresses, IP addresses, and e-mail addresses, as well as

similarities on the returns related to wages, interest income, and dividends. Based

on the patterns associated with Defendant’s tax-fraud scheme, Special Agent

Hayag attributed 805 of the 5,811 tax returns to Defendant. In arriving at this

number, Special Agent Hayag also excluded any tax returns that were filed by a tax

preparer, as well as returns that had a refund distributed to a bank, not a debit card.


                                          11
             Case: 15-12817     Date Filed: 11/30/2016    Page: 12 of 20


The intended loss (or amounts claimed) on those 805 tax returns was $5,613,549.

Based on this testimony, the district court reasonably estimated the intended loss in

the amount of $5,613,549. Cf. Rodriguez, 732 F.3d at 1304–05 (concluding that

the Government did not support the sentencing enhancement with reliable and

specific evidence because no witness testified to authenticate the summaries of

evidence presented at sentencing).

      Defendant’s contention that Special Agent Hayag’s analysis was flawed

because it used the 7,000 pieces of personal identifying information as a starting

point misses the mark. Special Agent Hayag testified that the IRS determined that

the 7,000 pieces of personal identifying information were associated with 5,811

fraudulent tax returns filed from 2010 to 2012. While Special Agent Hayag used

those 5,811 tax returns as a starting point, he only attributed 805 of those returns to

Defendant based on the patterns he uncovered during his investigation of

Defendant’s scheme. Defendant’s argument that it was unreasonable for Special

Agent Hayag to use these common characteristics to attribute fraudulent tax returns

to Defendant is without merit. See United States v. Ford, 784 F.3d 1386, 1396–97

(11th Cir. 2015) (affirming district court’s loss calculation based on an IRS agent’s

testimony that he narrowed the total number of tax returns attributable to the

defendant using certain addresses linked to the defendant). Further, although

Defendant asserts that Special Agent Hayag did not provide sufficient explanation


                                          12
              Case: 15-12817     Date Filed: 11/30/2016    Page: 13 of 20


regarding certain aspects of his analysis, Defendant had the opportunity to cross-

examine Special Agent Hayag on these points at the sentencing hearing.

       We are also not persuaded by Defendant’s argument that he should only be

held accountable for the loss amounts associated with the 60 to 70 tax returns

linked to the IP address recovered from the hot spot device at his residence. As

Special Agent Hayag testified, the hot spot device recovered from Defendant’s

residence was dynamic, meaning that it generated a new IP address each time that

it disconnected from the internet. In other words, the fact that the IP address could

only be linked to 60 or 70 tax returns does not mean that the device was not used to

file other tax returns.

       Finally, we reject Defendant’s argument that the Government failed to

establish that he had the ability to “rapid-file” tax returns, as he has pointed to no

authority requiring the Government to submit proof that he had the ability to

“rapid-file” tax returns. And indeed, the evidence put forth at the sentencing

hearing showed that Defendant possessed 7,000 pieces of personal identifying

information, in addition to over 300 debit cards. Because the Government

presented reliable and specific evidence establishing by a preponderance of the

evidence that the intended loss exceeded $2,500,000, the district court did not err

in applying the 18-level enhancement under § 2B1.1(b)(1)(J).




                                           13
             Case: 15-12817      Date Filed: 11/30/2016   Page: 14 of 20


             2.    Number of Victims

      Defendant further asserts that the district court’s finding that the offense

involved more than 250 victims was speculative and unreasonable.

      We do not agree. A defendant is subject to a 6-level enhancement when an

offense involves 250 or more victims. U.S.S.G. § 2B1.1(b)(2)(C) (2014). A

victim is defined as “any person who sustained any part of the actual loss” of the

scheme or “any individual whose means of identification was used unlawfully or

without authority.” Id. § 2B1.1, comment. (n.1 & n.4(E)).

      The district court did not clearly err when it determined that Defendant’s

offense involved more than 250 victims. The district court based its determination

on Special Agent Hayag’s testimony that 805 fraudulently-filed tax returns could

be attributed to Defendant. For the same reasons explained above, the Government

provided specific and reliable evidence to support the finding that the offense

involved more than 250 victims, and thus warranted the six-level enhancement

under § 2B1.1(b)(2)(C).

             3.    Restitution

      Defendant likewise challenges the district court’s calculation of restitution in

the amount of $1,820,759.

      “The amount of restitution must be based on the amount of loss actually

caused by the defendant’s conduct.” United States v. Baldwin, 774 F.3d 711, 728


                                          14
             Case: 15-12817     Date Filed: 11/30/2016    Page: 15 of 20


(11th Cir. 2014) (quotations omitted). The Government must establish the amount

of restitution by a preponderance of the evidence. Id. “Because the determination

of the restitution amount is by nature an inexact science, where difficulties arise, a

district court may accept a reasonable estimate of the loss based on the evidence

presented.” Id. (citation and quotations omitted).

      The district court did not clearly err in determining that Defendant owed

restitution in the amount of $1,820,759. Again, the Government established by a

preponderance of the evidence that Defendant was accountable for 805

fraudulently-filed tax returns. The actual loss, or amount paid out by the IRS, on

those 805 tax returns was $1,820,759. See id., 774 F.3d at 728. To the extent

Defendant also challenges the forfeiture money judgment in the amount of

$1,820,759, he does so for the first time on appeal. But regardless, for the reasons

already explained, the forfeiture money judgment was based on the actual loss to

the IRS as a result of the 805 fraudulently-filed tax returns attributed to Defendant.

      B.     Vulnerable-Victim Enhancement

      Defendant next argues that the district court erred by applying the two-level

vulnerable-victim enhancement under U.S.S.G. § 3A1.1(b)(1).

      While the application of U.S.S.G. § 3A1.1(b) is a mixed question of law and

fact that we review de novo, the district court’s determination that a victim is

vulnerable is a factual finding to which we accord “due deference.” United States


                                          15
             Case: 15-12817     Date Filed: 11/30/2016    Page: 16 of 20


v. Frank, 247 F.3d 1257, 1259 (11th Cir. 2001). We will reverse this factual

finding only if we conclude that it is clearly erroneous. Id.

      Section 3A1.1(b)(1) of the Sentencing Guidelines provides for a two-level

increase in a defendant’s offense level if “the defendant knew or should have

known that a victim of the offense was a vulnerable victim.” U.S.S.G.

§ 3A1.1(b)(1). The term “‘vulnerable victim’ means a person . . . who is unusually

vulnerable due to age, physical or mental condition, or who is otherwise

particularly susceptible to the criminal conduct.” Id. § 3A1.1, comment. (n.2).

      Defendant argues that the Government did not establish that he targeted his

victims based on their vulnerability. However, we recently determined that

§ 3A1.1(b)(1) does not require a defendant to have targeted his victims based on

their vulnerability, as it requires only that the defendant knew or should have

known that a victim of the offense was vulnerable. See United States v. Birge, 830

F.3d 1229, 1232–34 (11th Cir. 2016) (referring to language in our previous

decisions stating that § 3A1.1 requires “targeting” a vulnerable victim as dicta).

The district court found that Defendant knew or should have known that at least

one of the victims of the offense was vulnerable, and Defendant does not appear to

challenge that finding on appeal.

      Instead, Defendant argues that the district court applied the vulnerable-

victim enhancement based on the mere possession of medical records, but did not


                                          16
                Case: 15-12817         Date Filed: 11/30/2016         Page: 17 of 20


require proof that any personal identifying information from those records had

actually been used. Because Defendant raises this argument for the first time on

appeal, our review is for plain error. 2 See United States v. Massey, 443 F.3d 814,

819 (11th Cir. 2006) (explaining that a defendant fails to preserve an objection

where he asserts the factual basis for the objection before the district court but

asserts a different legal theory on appeal). Regardless, Defendant has failed to

show error, plainly or otherwise, because Defendant admitted at the guilty plea

colloquy that he had used the information in the medical records to file fraudulent

tax returns.

        C.      Production-of Unauthorized-Access-Device Enhancement

        Defendant argues that the district court plainly erred by imposing a two-level

enhancement for the production of an unauthorized access device under U.S.S.G.

§ 2B1.1(b)(11)(B)(i). In particular, he asserts that the use of personal identifying

information to file fraudulent tax returns does not constitute production of an

unauthorized access device.

        Under § 2B1.1(b)(11)(B)(i), a defendant is subject to a two-level increase in

his offense level if the offense involved the production of an unauthorized access

device. U.S.S.G. § 2B1.1(b)(11)(B)(i). The commentary defines “production” to
2
  We will only notice plain error if “(1) there is an error in the district court’s determination;
(2) the error is plain or obvious; (3) the error affects the defendant’s substantial rights in that it
was prejudicial and not harmless; and (4) the error seriously affects the fairness, integrity, or
public reputation of judicial proceedings.” United States v. Clark, 274 F.3d 1325, 1326 (11th
Cir. 2001).
                                                   17
             Case: 15-12817     Date Filed: 11/30/2016   Page: 18 of 20


mean “manufacture, design, alteration, authentication, duplication, or assembly.”

Id. § 2B1.1, comment. (n.10(A)).

      Defendant initially objected to the PSR’s application of this enhancement,

but subsequently withdrew the objection at the beginning of the sentencing

hearing. As a result, the Government contends that the doctrine of invited error

precludes appellate review of Defendant’s argument challenging this enhancement.

“The doctrine of invited error is implicated when a party induces or invites the

district court into making an error. Where invited error exists, it precludes a court

from invoking the plain error rule and reversing.” United States v. Silvestri, 409

F.3d 1311, 1327–28 (11th Cir. 2005) (citation and quotations omitted). In a similar

vein, we have held that a defendant waives a sentencing objection where he

expressly withdraws the objection before the district court. See United States v.

Horsfall, 552 F.3d 1275, 1283–84 (11th Cir. 2008); see also United States v.

Masters, 118 F.3d 1524, 1526 (11th Cir. 1997) (concluding that plain-error review

did not apply where a defendant withdrew his objection, despite knowing that the

district court would commit error).

      Based on the record before us, we conclude that Defendant waived any

argument he may have had challenging the district court’s imposition of the two-

level enhancement under § 2B1.1(b)(11)(B)(i). See Horsfall, 552 F.3d at 1283–84;

Masters, 118 F.3d at 1526. Because Defendant expressly withdrew his objection


                                          18
              Case: 15-12817     Date Filed: 11/30/2016    Page: 19 of 20


to the enhancement at the sentencing hearing, we are precluded from addressing

his arguments challenging the enhancement on appeal. See Horsfall, 552 F.3d at

1283–84.

       In any event, even if Defendant had not waived this argument, it would still

fail under plain-error review. Defendant has not pointed to any on-point precedent,

in which our Court or the Supreme Court has concluded that duplicating stolen

Social Security numbers on tax returns for the purpose of obtaining fraudulent

refunds loaded onto debit cards does not qualify as production of unauthorized

access devices. See United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir.

2003) (“It is the law of this circuit that, at least where the explicit language of a

statute or rule does not specifically resolve an issue, there can be no plain error

where there is no precedent from the Supreme Court or this Court directly

resolving it.”).

       D.     Armed-Career-Criminal Enhancement

       Finally, Defendant asserts that his 2008 Florida conviction for possession of

cocaine with intent to sell or deliver does not qualify as a serious drug offense for

purposes of the armed-career-criminal enhancement.

       At the sentencing hearing, Defendant withdrew his objection to the armed-

career-criminal enhancement. Defense counsel stated that he had reviewed

Defendant’s underlying convictions and believed the enhancement applied. When


                                           19
              Case: 15-12817    Date Filed: 11/30/2016   Page: 20 of 20


the district court asked Defendant to confirm that he did not contest his designation

as an armed career criminal, Defendant responded: “That’s what the record states,

yes.”

        Based on Defendant’s express and voluntary withdrawal of his objection to

the armed-career-criminal enhancement, Defendant has waived any challenge he

may have had to this enhancement. See Horsfall, 552 F.3d at 1283–84. But even

if we determined that Defendant had not waived this challenge, his argument

would likewise fail under plain-error review. As Defendant readily concedes, his

argument that his conviction for possession of cocaine with intent to sell or deliver

under Florida Statute § 893.13(1) does not qualify as a serious drug offense is

foreclosed by United States v. Smith, 775 F.3d 1262, 1264–68 (11th Cir. 2014).

III.    CONCLUSION

        For all of the above reasons, Defendant’s 324-month sentence is

AFFIRMED.




                                         20